Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 27, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

  157184 & (25)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  In re ANGEL BARTLETT                                                                               Elizabeth T. Clement,
                                                                                                                      Justices
  _________________________________________
  KALAMAZOO COMMUNITY MENTAL
  HEALTH & SUBSTANCE ABUSE
  SERVICES,
            Petitioner-Appellee,
  v                                                                 SC: 157184
                                                                    COA: 341488
                                                                    Kalamazoo Probate Ct:
  ANGEL BARTLETT,                                                         2017-001143-MI
           Respondent-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the February 5, 2018 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 27, 2018
         t0326
                                                                               Clerk